 In the Matter Of CENTRAL GREYHOUND LINES, DivisioN OF THE CrRE, Y-HOUND CORPORATION, EMPLOYERandTRANSPORT WORKERS UNIONOF AMERICA, CIO, PETITIONERCase No. 8-RC-546.-Decided January 6, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Carroll Mar-tin, hearing officer.The hearing officer's rulings made at thehearingare freefrom prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog andMembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce withinthe meaning ofthe National Labor Relations Act.2.The labor organization involved claims to representemployeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner contends that the transportation, terminal, andmaintenance employees of the Employer who work within the Akron,Canton, and Youngstown, Ohio, area constitute a separate appropriatebargaining unit, apart from other employees in other geographicalareas of the Employer's bus transportation system.'The Employerand Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, A. F. of L., herein called the Inter-venor International, and its Division No. 1043 contend that the pro-posed unit is not appropriate for the Employer's employees, alleging(1) that a system-wide unit, which is the present contract unit, is the1The Petitioner refers to the Akron,Canton, and Youngstown area as the"Akron,Youngstown,and Canton Division" and as the "Youngstown and Akron Districts." Therecord does not show that the Employer operates a division known as the"Akron, Youngs-town, and Canton Division," or that it operates a sector known as a "District."88 NLRB No. 6.13 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly appropriate unit for the Employer's employees; and (2) thatthe Akron, Canton, and Youngstown area does not describe any ad-ministrative sector of the Employer's transportation system, but is aportion of the Cleveland Division of the Employer.The Employer, a wholly owned subsidiary of Greyhound Corpora-tion, operates a bus transportation system, using through routes toand from Chicago, New York, and Boston, and shorter routes in andthrough Illinois, Indiana., Michigan, Ohio, Pennsylvania, New York,Massachusetts, and other States. Its transportation system, withmain offices at Cleveland, Ohio, is divided into eight operating divi-sions named after the following cities which serve as the respectivedivision headquarters :New York, Albany, Syracuse, Scranton,Rochester, Buffalo, Chicago, and Cleveland.2The Cleveland Division, which is the only operating division ofthe Employer involved in this proceeding, extends from Port Alle-gheny, Pennsylvania, west to Toledo, Ohio, including routes withina geographical area extending south from Cleveland to the Employ-er's other terminal cities of Akron, Canton, and Youngstown, Ohio,and their surrounding communities.The routes within this area,herein called the Akron, Canton, and Youngstown area, are substan-tially the same as those which were formerly operated by Ohio Grey-hound Lines, Inc., herein called Ohio Greyhound.On January 1,1949, the Employer acquired the assets of Ohio Greyhound and com-menced its own operation of those routes as part of its transportationsystem in its Cleveland Division.Since January 1, 1949, the Employer has integrated the operationsof Ohio Greyhound with its own, by transferring the functions ofOhio Greyhound's Youngstown headquarters to Cleveland, discon-tinuing the Ohio Greyhound maintenance garage at Canton andestablishing a uniform maintenance policy for the other ClevelandDivision maintenance garages, reemploying former Ohio Greyhoundemployees as its own employees, and interchanging former OhioGreyhound equipment on its Cleveland Division routes.Working conditions are uniform throughout the Employer's sys-tem.Labor relations policies are formulated in Cleveland, and pay-rolls for the system are prepared there. Supervision of employeesis organized on a division-wide basis.In the Cleveland Division, ulti-mate supervision over drivers is vested in the regional manager, whoformulates division-wide policies which are administered locally bythree superintendents at Cleveland, Canton, and Youngstown. Inthe salve manner, ultimate supervision over terminal employees is in2The Cleveland Divisionalso maintains a separate accounting office in Syracuse, NewYork, in order to satisfy the requirements of New York law. CENTRAL GREYHOUND LINES15the general traffic manager, under whom are the terminal managersof the Akron, Canton, and Youngstown terminals.Ultimate super-vision over maintenance employees is in the manager of maintenance,under whom are three garage superintendents, located at the mainte-nance garages in Cleveland, Akron, and Youngstown, respectively.Although drivers are hired in the field, they are required to take driverexaminations in Cleveland.Before the Employer acquired the assets of Ohio Greyhound and be-gan its administration of the latter's routes, the Employer bargainedwith the Intervenor International for its transportation, terminal,and maintenance employees through Amalgamated Joint ExecutiveCouncil, composed of representatives of the Intervenor Inter-national's Divisions 1200, 1201, 1202, 1203, 1204, 1205, 1206, and 1207.3On January 1, 1949, a contract bearing an expiration date of October31, 1949, and signed by Amalgamated Joint Executive Council onbehalf of these eight named divisions of the Employer, was in effectcovering the Employer's employees.On January 1, 1949, when theEmployer acquired the assets of Ohio Greyhound, the IntervenorInternational's Division 1043 was the recognized bargaining represen-tative of Ohio Greyhound employees.On January 9, 1949, followingthe Employer's acquisition of the assets of-Ohio Greyhound, theIntervenor International's Division No. 1043 entered into an agree-ment with the Employer, adopting the contract executed betweenAmalgamated Joint Executive Council and the Employer for theEmployer's newly acquired employees.Since that date, meetingswere held, attended by representatives of the Employer and of theafore-mentioned eight Amalgamated divisions and of Division 1043,at which were discussed labor relations, contract interpretations andamendments, grievances, and working conditions.Understandingsof system-wide application arrived at in the course of these meetingswere put into effect throughout the Employer's operating divisions.Understandings of local application, on the other hand, were putinto effect locally; these included agreements amending and supple-menting wage differentials, originally provided in the contract toreflect population and topographic variations in operating conditions,within areas and routes of the system.48This contract also, covered terminal and maintenance employees of West Ridge Trans-portation Company and Buffalo and Erie Coach Corporation.Operators for those com-panies are represented by Brotherhood of Railroad Trainmen.The Employer has appliedto Interstate Commerce Commission and to Public Service Commission of New York forpermission to merge the operations of those companies with its own.'The contract contains a schedule of mileage rates for drivers east of Scranton andAlbany, and another for drivers west of those points, with a differential in favor of theeastern drivers, in view of the slower schedule speeds resulting from the populous andmountainous areas traversed by their routes.On some routes, and for similar reasons,compensation is figured on an hourly basis. 16DECISIONSOF NATIONALLABOR RELATIONS BOARD.In cases involving bus transportation companies, this Board hasfound appropriate division-wide 6 and system-wide 6 units of operat-ing and maintenance employees. In the instant case, the evidenceshows that the Employer operates a highly integrated transportationsystem composed of eight divisions which administer locally thelabor and other policies formulated at its main offices in Cleveland.Collective bargaining, in behalf of the Employer and its employees,is conducted on a system-wide basis through representatives of allinterested divisions of both parties.The same pattern of collectivebargaining is reflected in other Greyhound systems throughout theUnited States.The unit sought to be established by the Petitioner,on the other hand, is not a system-wide or a division-wide unit, noris it coextensive with any recognized administrative sector within theEmployer's entire system.Because the company under which theproposed unit formerly obtained is no longer in existence and theoperations of that company have become so integrated with the Em-ployer's operations as to have lost their separate identity almost com-pletely, the mere fact that such a unit formerly existed, and presentlydefines the extent of the Petitioner's organization of the Employer'semployees, is not, in our opinion, sufficient justification for its reestab-lishment at this time.We therefore find that the unit requested bythe Petitioner is inappropriate, and we shall dismiss the petition.ORDER.IT IS HEREBY ORDERED that the petition filed herein be, and the samehereby is, dismissed.5Continental Bats System,Inc.,84 NLRB 670.1Transcontinental Bus System,Inc., supra,and cases cited therein.